DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 1/10/19. It is noted, however, that applicant has not filed a certified copy of the Taiwanese application as required by 37 CFR 1.55.
Drawings
The drawings were received on 1/8/20.  These drawings are objected to.
Figures 3 and 5 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: “wherein a height of a respective one of long column is different a height of a respective one short column” is not proper idiomatic English. This also does not clearly refer back to the already recited “multiple long columns and multiple short column”. This claim recites “wherein the stepped body includes an external surround portion, a middle surround portion, and an internal surround portion which have different heights respectively”, but this language is confusing because how is this “height measured” the portions do not appear to have different heights as they are illustrated all having a same thickness. The language “multiple gaps are defined among 
Claim 2: “a bottom of the internal surround portion is a datum line…a third distance is defined between the internal surround portion and the datum line”; this is confusing because how is there a distance between itself? The third distance would have to be zero because the internal surround portion forms this datum line so the distance between the internal surround portion and itself would be zero so it would be no distance. This is confusing. Clarification or correction is requested. 
Claim 3: “a first distance is defined between the internal surround portion and the datum line…a third distance is defined between the internal surround portion and the datum line”; how many distances are formed between this datum line and the internal surround portion? Again, it would appear that the first distances and the third distance are the same thing and not different distances, which is confusing; clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sze (US 20190231059).
Claim 1: Sze discloses a hair brush/comb (see Fig 7) comprising: a handle (see annotations), a stepped body extending from a connection segment of the handle, multiple long column bristles and multiple short column bristles; note the skinnier bristles are shorter than the longer ones with rounded tips (see Fig 7A) so a height of the long columns/bristles is different than a height of the short columns/bristles (see Fig 7A). The stepped body includes an external distal surround portion, a middle surround portion, and an internal surround portion (see annotations). Each of the external, middle, and internal surround portions is positioned at a different “height” or different distance in the bristle height direction from the others because the brush is curved (see Fig 7A). Multiple gaps are defined between the external surround portion, middle surround portion, and internal surround portion and there are support portions formed in a curved vertical line between the different portions to define the stepped body. 
Claim 2: Sze discloses a bottom of the internal surround portion to define a curved line (see Fig 7A) or “datum line” with a first distance (D1) defined between this datum line and the external surround portion, a second distance (D3) defined between the middle portion and this datum line and the first distance is more than the second distance (see annotations). As discussed above the third distance would be zero because the distance of something from itself is zero so the second distance is also greater than the third distance because the third distance is zero. 

    PNG
    media_image1.png
    590
    654
    media_image1.png
    Greyscale

Claim 3: A bottom of the external surround portion can define a curved datum line with a first distance (D1) defined between the internal surround portion and the datum line (see annotations), a second distance (D2) is defined between the middle surround portion and this datum line with the first distance being greater than the second distance. As discussed above the “third distance” in this case appears to be the “first distance” because only one internal surround portion is set forth. 

    PNG
    media_image2.png
    596
    617
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772